MEMORANDUM **
Kenneth J. Phelan appeals pro se the district court’s denial of his motion to proceed in forma pauperis (“IFP”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a denial of leave to proceed in forma pauperis. O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990). We vacate and remand.
The record reveals that Phelan was paroled in June, 1999. Because Phelan was on parole when he filed his complaint in October 1999, he was not a prisoner within the meaning of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915. See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir.2000). The district court therefore abused its discretion by requiring Phelan to meet the PLRA’s requirements for IFP status and exhaustion of administrative remedies. See id.
We vacate the district court’s denial of the motion to proceed IFP and remand for review of Phelan’s motion consistent with this memorandum disposition.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.